DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
1.	Regarding claim 1 – A method, comprising: determining, by a first terminal device, a first timing of a first measurement signal used by a second terminal device for measurement, wherein a first network device serving the first terminal device is different from a second network device serving the second terminal device, determining, by the first terminal device, a second timing of a second measurement signal used by the first network device for measurement, and sending, by the first terminal device, the first measurement signal and the second measurement signal according to the first timing and the second timing respectively.
2.	Regarding claim 5 – A method, comprising: determining, by a first network device, a sending object of a measurement signal of a first terminal device, wherein the first network 
3.	Regarding claim 8 – A terminal device, wherein the terminal device is a first terminal device, and the terminal device comprises: a processor, a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: determining a first timing of a first measurement signal used by a second terminal device for measurement, determining a second timing of a second measurement signal used by a first network device for measurement, wherein the first network device serves the first terminal device and is different from a second network device serving the second terminal device, and a transmitter configured to send the first measurement signal and the second measurement signal according to the first timing and the second timing respectively.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious


Allowable Subject Matter

Claims 1-11 are allowable over the prior art of record.

Conclusion

Claims 1-11 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Webb et al. (US 9,560,675 B2) interference measurement in heterogeneous networks.
Ratasuk et al. (US 2014/0348100 A1) discloses method, apparatus and computer program for providing SRSs for COMP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
26 April 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465